 

Exhibit 10.2

 

Loan Agreement Summary

 

1.Lender and borrower:

 

Borrower: Weifang Lakeland Safety Products Co., Ltd. (“WF”) Lender:    Chinese
Rural Credit Cooperative Bank (“CRCCB”)

 

2.The borrowing amounts limit: RMB 8 million, WF can select the borrowing
amounts within RMB 8 million (approximately USD $1,300,000).

 

3.Borrowing method: Trading financial, WF mortgaged inventory valued RMB
18,291,748 to the bank. The bank hired a professional firm to supervise WF’s
inventory flow, which WF will pay at a yearly rate of RMB 46,000.

 

4.Interests: Interest based on 120% of the benchmark rate. The annum interest
rate is 5.52%. Monthly interest is RMB 36,800 which will be paid monthly.

 

5.Borrowing period: up to six months. The longest borrowing period is six months
beginning September 21, 2015 and ending March 18, 2016.

 

 

 

